Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.318 Page 1 of 10

EXHIBIT E
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.319 Page 2 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al
1 Okay. And when you're standing on those steps you can see
2 into the kitchen?
3 Correct.
4 Okay. Who was in the kitchen?
5 Sergeant Sinclair and I believe Mr. Collins.
6 And do you have -- could you see what they were doing? Were
7 they standing? Sitting? Talking?
8 They were standing, and Mr. Collins was giving his side of
g the story to Sergeant Sinclair.
10 Do you know where Kuklewski was at that point?
11 He was, I believe, in -- somewhere in the house talking to
12 the female half.
13 Could you see him when you were standing on the steps of the
14 mudroom?
i) No, I did not.
16 Could you hear them?
17 I don't recall.
18 Okay. On your way to the house could you hear anyone inside
19 the house?
20 I don't recall.
21 Do you remember what the weather was that day? April can be
22 warm or cold. Any idea?
23 I don't.
24 Okay. All right. So at this point you're standing on the
20 steps that lead into the kitchen. You see Sinclair and
Page 27

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.320 Page 3 of 10

Brandon M. DeKuiper
Darryle Pollard vs.

February 27, 2019
City of Muskegon Heights, et al

 

10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

 

Collins. Where are Edens and Ratliff at that point? Are
they in the mudroom, too? Are they outside?

They are close by. One officer is next to me to my right.
I do not recall who it was. And then one officer is
standing below me, I believe, in between the outside and the
doorway.

Okay.

Or all the way outside. I cannot remember who that was.
All right. So if you're standing on the first step or the
second step of the two or three steps, there was one officer
that was on the same step as you --

Ves.

-- except to your right?

Yes.

Okay. And then one officer was either in the mudroom and
not on a step but behind you or that officer was not yet in
the door to the mudroom, is that correct, from what you
recall?

Yeah. From what I recall, yes. Something like that, yeah.
Okay. But the person that would have been beside you and
the person that would have been behind you would have been
either Edens or Ratliff; is that correct?

Correct.

All right. And both of them are white males?

No.

Page 28

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.321 Page 4 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al

1 A I did, yes.

2 Q Who did you tell that to? Both of them or one of them?

3 A I only recall telling Mr. Collins to quiet down and to exit
4 the house.

5 Q Now you said you told Collins to quiet down?

6 A I'm sorry, I correct that. I told Mr. Pollard.

7 Q Okay. And did Mr. Pollard tell you no or --

8 A I don't recall.

Qg Q Did he have a response to that, either physical or verbal?
10 A I don't recall.
11 Q Okay. Now at that point -- so let's do it at this point.

12 You tell Mr. Pollard to quiet down and exit the house. Are
13 you and the other officer still on the same step together?
14 A Correct.

LS Q Is there any other officer now in the mudroom?

16 A I don't recall.

17 Q Okay. So what happens next?

18 A Mr. Pollard tries to get through me and the other officer at
19 that point in time, brushes against me, which makes me take
20 a slight step.
21 Q Now was there any room for anybody to get through the two of
22 you with -- the two officers? You're a decent size guy.
23 How big was the other officer?
24 A A little bit smaller than me but, no, there was no room for
ae a third person to fit between us.

Page 35

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.322 Page 5 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al

1 A I believe I had a discussion, but very vague. I don't

2 really remember.

3 Q Where was that discussion?

4 A Where?

5 Q Yeah.

6 A It was on scene. I can't tell you the exact location.

7 Q Do you remember what -- who you were discussing that with?
8 A I don't. I want to say it was Officer Edens, but I'm not

9 100 percent.

10 Q And what prompted the discussion of whether or not you were
11 going to charge him or take him to jail?

12 A Due to the nature of the complaint and the severity of Mr.
13 Pollard pushing against me.

14 Q And -- I'm sorry, were you done?

15 A We felt that was -- charges were not necessary.

16 Q Who felt that? You or Edens?

17 A Well, I did.

18 Q Well, if you felt that charges weren't necessary then why
19 would you ask the question if he would be charged or go to
20 jail?
21 A I don't recall. I just believe it was us discussing it, but
22 we both agreed due to the severity of the situation and the
23 severity of the alleged assault.

24 Q Okay. Based on that you didn't think charges should be

29 brought?

Page 49

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.323 Page 6 of 10

 

Brandon M. DeKuiper February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al
1 A Correct.
2 Q Who is Sergeant Petty?
3 A He's no longer a sergeant, but he was a sergeant at one
4 point. Now he's Officer Petty.
5 Q Do you know why he was demoted?
6 A I do not know.
7 Q Is he a white or black officer?
8 A He's a black male.
9 QO And, I'm sorry, you don't know why he was demoted?
10 A At that time he was sergeant. I don't know.
11 Q Do you remember ever having a conversation with him about
12. this incident at all?
13 A I do not recall.
14 Q Okay. When he was a sergeant was he like a sergeant over a
Lo particular area or unit?
16 A He was a sergeant to a group of patrols on a certain day,
17 but at that time he was not on our rotation.
18 Q Okay. Did he do internal affairs investigations or --
19 A I do not know.
20 Q Okay. All right. At the beginning of your deposition we
21 had a discussion about police reports. You said you
22 recalled doing a supplemental report, correct?
23 A Correct.
24 Q All right. I'm going to show you what we're going to label
20 as Exhibit 1.
Page 50

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.324 Page 7 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al
1 And were the other officers around you still Ratliff and
2 Edens?

3 I believe so.
4 Okay. What happens at the car? Well, strike that.
5 Is he facing the vehicle or is his back on the
6 vehicle?
7 I don't recall.
8 Okay. What happens at the vehicle?
9 Control of his hands were done so we can place his hands
10 behind his back and put him in the handcuffs.
11 Any trouble getting his hands?
12 Again, I don't want to guess, so I don't recall.
13 Okay. Did you tell him to give his hands or did you just
14 try to get his hands to cuff him?
15 I did tell him.
16 Okay. And you don't know one way or the other if he didn't
17 give you his hands or if he did?
18 I don't recall, no.
19 Okay. Who assisted in the handcuffing process? Just you,
20 or was it you and possibly others?
21 Possibly others, but I don't recall.
22 Whose cuffs were used?
23 I don't recall.
24 You would agree with me that if he was put against the
25 car and his back -- I'm sorry, the vehicle. If he made
Page 40

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.325 Page 8 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al
1 contact with the vehicle with his back he would have had to
2 have been turned around before he was handcuffed? Would you
3 agree with that, or do you typically handcuff people in the
4 front?

5 Typically we handcuff them in the back.

6 Okay. Did you handcuff Mr. Pollard initially in the front
7 or the back?

8 In the back.

9 So you would agree with me that if initially the contact
10 with the vehicle was with his back, somehow he'd have to get
11 turned around, right, to cuff him?

12 Possibly.

13 Well, how else would you cuff him if his back is against the
14 vehicle?

15 MR. CALLAHAN: Objection, form and foundation.

16 Well, then I'll rephrase the question. Help me understand.
17 If Mr. Pollard made contact with the vehicle such that his
18 back was against the vehicle how would you have handcuffed
19 him behind his back?
20 I don't recall if --
21 MR. CALLAHAN: Objection, foundation. Go ahead.
22 I don't recall if we turned him around or if he initially
23 was against the back first or the front first. I do not

24 recall. But at one point he was placed with his hands

29 behind his back.

Page 41

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.326 Page 9 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al
1 Q Okay. And you keep using the pronoun "we," meaning you and
Z at least one other officer.

3 A Other officers were there. I do not recall who assisted me
4 on detaining Mr. Pollard.

5 Q Okay. When you and/or the other officers handcuffed him did
6 he ever pull his hands away?

7 A I don't recall.

8 Q Okay. Is Mr. Pollard ever taken to the ground?

9 A No.

10 Q Any reason to take him to the ground?

11 A No.

12 Q No reason to slam him on the ground, right?

13 A Nope.

14 Q That'd be unreasonable, right, in this instance?

15 A If he was pulling away and resisting us that would be

16 reasonable force.

17 QO Well, I'm asking in this instance. You were an officer on
18 the --

19 A From what I can recall --
20 QO Hold on. You were an officer on the scene. You were
21 present. From what you saw and what you were part of, any
22 reason to throw him on the ground?

23 A No.
24 Q Okay. Any reason to throw him against the house?

25 MR. CALLAHAN: Objection, foundation.

Page 42

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-6 filed 07/26/19 PagelD.327 Page 10 of 10

Brandon M. DeKuiper

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al

1 before. What was --

2 MR. CABOT: Objection. No, he didn't.

3 Okay. Are you familiar with the use of force continuum?

4 Yes.

5 Were you taught that in the academy?

6 Briefly, yes.

7 And did you review that when you came to the Muskegon

8 Heights Police Department?

9 MR. CABOT: Object to the form.

10 I don't recall.

11 Okay. With the use of force continuum -- explain to us what
12 the use of force continuum is.

13 The use of force continuum from my understanding is the

14 force used towards a subject depending on their body

LS language, their situation, or if a -- you know, if a weapon
16 is needed -- or, excuse me, if a weapon of that subject is
17 held. So it's basically a response -- an officer's response
18 towards a subject or a suspect.

19 And is it your understanding that the officer is to use the
20 least amount of force necessary under the circumstances?
21 Correct.

22 Is it your understanding that the officer's mere presence at
23 a Situation is a low level of the use of force?

24 Can you rephrase that?

29 MR. CABOT: Objection, form.

Page 67

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
